                                                                                                       Crim-Mot hrg (Dec-2008)
                                                     HONORABLE: Robert N. Chatigny
                            DEPUTY CLERK                           RPTR/ECRO/TAPED. Warner
TOTAL TIME: 1                hours 52  minutes  USPO                     INTERPRETER
                               DATE: 4/29/2020     START TIME: 10:00            END TIME: 11:52
                                                 LUNCH RECESS FROM:                   TO:
                                        RECESS (if more than ½ hr)   FROM:            TO:

CRIMINAL NO. 3:15-cr-00155-RNC                      Deft #



                    UNITED STATES OF AMERICA                    David E. Novick / Heather L. Cherry
                                                                                      AUSA
                                  vs
                                                                Klein, Petrillo, Daily / Mukasey, Sklaroff, Olivieri
                    Ross Shapiro, Michael Gramins               Defendant’s Counsel          CJA       Retained        PDA



                                        HEARING ON CRIMINAL MOTIONS

  ......#           Deft Shapiro             Motion for Reconsideration #522        granted denied advisement
  ......#           Deft                     Motion                                 granted denied advisement
  ......#           Deft                     Motion                                 granted denied advisement
  ......#           Deft                     Motion                                 granted denied advisement
  ......#           Deft                     Motion                                 granted denied advisement
  ......#           Deft                     Motion                                 granted denied advisement
  ......#           Deft                     Motion                                 granted denied advisement
  ......#           Deft                     Motion                                 granted denied advisement
  ......#           Deft                     Motion                                 granted denied advisement
  ......#           Govt’s motion                                                   granted denied advisement
  ......#           Govt’s motion                                                   granted denied advisement
  ......#           Govt’s motion                                                   granted denied advisement
   ......#          Govt’s motion                                                   granted    denied advisement
  .......#          Deft               oral motion                                  granted denied advisement
  .......#          Deft               oral motion                                  granted denied advisement
  ......#           Deft               oral motion                                  granted denied advisement
  ......#           Govt’s oral motion                                              granted    denied advisement
  ......#           Govt’s oral motion                                              granted denied advisement
  ...............   Brief(s) due                Response(s) due                  Replies due
  ...............   Bond      set at $               reduced to $                  Non-surety Surety PR
  ...............   Bond      revoked    reinstated   continued modified
  ...............   Defendant REMANDED to custody
  ...............   Competency Hearing held          continued until              at
  ...............                                  hearing continued until               at
  ...............   Court finds defendant                             competent    incompetent
  ...............   Court orders defendant                         to undergo psychiatric evaluation
  ...............   Motion Hearing continued until                             at
  ...............   SEE PAGE II for additional entries
                                  DOCUMENTS FILED IN OPEN COURT

  ..............                                                                              filed   docketed
  ..............                                                                              filed   docketed
  ..............                                                                             filed    docketed
  ..............                                                                             filed    docketed
  ..............                                                                             filed    docketed
  .............                                                                              filed    docketed
  .............                                                                              filed    docketed
  .............                                                                              filed    docketed
  .............                                                                              filed    docketed
  .............                                                                              filed    docketed
  .............                                                                              filed    docketed
  .............                                                                              filed    docketed
  .............                                                                              filed    docketed
  .............                                                                              filed    docketed
  .............                                                                              filed    docketed
  .............                                                                              filed    docketed
  .............                                                                              filed    docketed
  .............                                                                              filed    docketed

                                                      NOTES OR

                                     MISCELLANEOUS PROCEEDINGS

Oral argument held re: #522 Motion for Reconsideration of #504 Order on Motion to Dismiss.
